DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, D1 in view of D2 fails to teach or suggest, inter alia that “the uplink and downlink frame synchronized in the specific time duration on a basis of the reference frame are transmitted simultaneously through a channel” as recited by claim 1 (Examiner respectfully agree with the applicant, however, a new prior art Sanghi discloses the claimed limitation, see Sanghi’s para. 0072 and 0083).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 2016/0316455 A1, hereinafter “D1”) in view of Asterjadhi et al. (US 2016/0219510 A1, hereinafter “D2”) and Sanghi et al. (US 2016/0364350 A1, hereinafter “D3”).
Regarding claim 1, D1 discloses a full-duplex communication (see para. 0075 and 0084, full duplex mode may be supported) method in a target wake time (TWT) service period (see para. 0079, TWT with service periods) of a high-efficiency wireless local area network (WLAN) (see para. 0052 and 0057, HE stations), the full-duplex  communication (see para. 0075 and 0084) method being performed by a TWT responding station (see para. 0079, TWT stations), the method comprising: transmitting TWT schedule information to at least one TWT requesting station (see para. 0058, 
Regarding claims 2 and 9, D1 discloses all the subject matter but fails to mention wherein the TWT responding station pre-receives candidates channel information regarding temporary primary channel for the TWT SP from the TWT requesting station and determines the information regarding the RU for the temporary primary channel. However, D2 from a similar field of endeavor discloses wherein the TWT responding station pre-receives candidates channel information regarding temporary primary channel for the TWT SP from the TWT requesting station and determines the information regarding the RU for the temporary primary channel (see para. 0073, temporary channels for UL/DL communication). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 target wakeup scheme into D1 target wakeup 
Regarding claims 5, 10 and 15, D1 discloses wherein the uplink frame is a High-Efficiency Trigger-Based (HE TB) PPDU (see para. 0052, 0057 and 0073).
Regarding claim 7, D1 discloses wherein channel information for TWT SP is included in channel information of a TWT information element (see para. 0079 TWT element includes Service Periods).
Regarding claim 8, D1 discloses a full-duplex communication method in a target wake time (TWT) service period (see para. 0079, TWT with service periods) of a high-efficiency wireless local area network (WLAN) (see para. 0052 and 0057, HE stations), the full-duplex communication (see para. 0075 and 0084, full duplex mode may be supported) method being performed by a TWT requesting station, the method comprising: entering a sleep mode (see para. 0056, a TWT wake interval field;  para. 0079, TWT is a period where the stations are awake for duration and enter sleep mode). D1 discloses all the subject matter but fails to mention receiving a reference frame including information regarding a resource unit (RU) in a target channel for a TWT service period (SP) from a TWT responding station after waking up; and receiving a downlink frame from the TWT responding station in a specific time duration of a time period determined on the basis of the reference frame through the RU during the TWT SP, wherein the time period is a period in which the TWT requesting station transmits an uplink frame to the TWT responding station. However, D2 from a similar field of endeavor discloses receiving a reference frame including information regarding a resource unit (RU) in a target channel for a TWT service period (SP) from a TWT 
Regarding claim 14, D1 discloses a station apparatus for performing full-duplex communication (see para. 0075 and 0084, full duplex mode may be supported) in a power saving mode of a high efficiency wireless local area network (WLAN) (see para. 0052 and 0057, HE stations). D1 discloses receiving schedule of channels in TWT element preceding a service period (see para. 0079). D1 discloses all the subject matter but fails to mention explicitly the station apparatus comprising: a communication device configured to receive a reference frame including information regarding a resource unit (RU) for a target wake time (TWT) service period (SP) from an access point (AP) in a WLAN network, receive a downlink frame from the AP in a specific time duration of a time period, and transmit an uplink frame in the time period; and a processor configured to determine to switch into a wake-up mode in a specific time after entering a sleep mode at a TWT, determine the time period or the specific time duration based on the reference frame, and process the downlink frame transmitted in the specific time duration, wherein the reference frame is received in the wake-up mode, wherein the time period is a period in which the uplink frame is transmitted to the access point. However, D2 from a similar field of endeavor discloses the station apparatus comprising: a communication device configured to receive a reference frame including information regarding a resource unit (RU) for a target wake time (TWT) service period (SP) from an access point (AP) in a WLAN network (see para. 0114, trigger frame which indicates resources in the TWT service period), receive a downlink frame from the AP in .

Claims 3-4, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and D3 as applied to claims 1, 8 and 14 above, and further in view of Yi et al. (US 2015/0029905 A1, hereinafter “Yi”).
Regarding claims 3, 12 and 17, D1, D2 and D3 disclose all the subject matter but fails to mention  wherein the TWT responding station receives full-duplex communication capability information from the at least one TWT requesting station and sets the same TWT schedule information for the at least one TWT requesting station having a full-duplex communication capability. However, Yi from a similar field of endeavor discloses wherein the TWT responding station receives full-duplex communication capability information from the at least one TWT requesting station and sets the same TWT schedule information for the at least one TWT requesting station having a full-duplex communication capability (see para. 0008 and 0082, scheduling full-duplex communication). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Yi full duplex communication scheme into D1, D2 and D3 communication scheme. The 
Regarding claims 4 and 13, D1 discloses wherein the full-duplex communication capability information is delivered through an HE capability element (see para. 0052, 0057 and 0073, HE packets).

Claims 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and D3 as applied to claims 1, 8 and 14 above, and further in view of Cheng et al. (US 10,681,679 B1, provisional document 62/523,166 dated 6/21/2017, hereinafter “Cheng”).
Regarding claims 6, 11 and 16, D1, D2 and D3 disclose all the subject matter but fails to mention wherein, the uplink frame includes a pre-HE modulated field and an HE modulated field, and the specific time duration is included in a time period in which the HE modulated field is received. However, Cheng from a similar field of endeavor discloses wherein, the uplink frame includes a pre-HE modulated field and an HE modulated field, and the specific time duration is included in a time period in which the HE modulated field is received (see column 5 lines 14-20, column 7 lines 9-23). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Cheng modulated field into D1 high efficiency packet into D1, D2 and D3 packet scheme. The method can be implemented in a packet. The motivation of doing this is to allocate pre-modulated scheme for stations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463